Per Curiam.
Plaintiff brought suit for personal injuries and recovered a verdict, and defendant appealed from an order denying a new trial.
On November 15, 1916, defendant began digging a trench along one of its streets for the purpose of laying a water main, and left the excavation unguarded during the following night. Plaintiff, while attempting to cross the street after dark that evening, fell into this excavation and sustained serious injuries. These facts are undisputed. Even conceding that plaintiff’s ' testimony was shown to be inaccurate in certain details as to the sit*512uation at the place of the accident and as to the manner in which the accident happened, the evidence is ample to support the finding of negligence on the part of defendant and of the absence of contributory negligence on the part of plaintiff. The newly discovered evidence, as remarked by the trial court, is not of such a character as to warrant a new trial. No other questions are presented and the order is affirmed.